K&S$ __Case 1:20-cv-08786-GHW_ Document 9-1 _Pitend 10/18376288age 1 offax: 347)438-1053

 

 

 

 

 

 

 

INVOICE

ShipTo: # I1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330702

#100 Broad st

NY, NY 10004 Date 05/28/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 32.00 32.00 | PEPPER GREEN GR USA 1 14.00 14.00
GRANNY SMITH 80 USA 2 34.00 68.00 | PEPPER RED RED USA 3 24.00 72.00
GALA APPLE 80 USA 1 42.00 42.00 | YELLOW PEPPER YELL USA 1 15.00 15.00
STAR RUBY Cc USA 1 28.00 28.00 | JALAPINO JALPN HOL 1 12.00 12.00
SEEDLESS GREEN GR USA 1 45.00 45.00 | CUCUMBER CUM MEX 3 16.00 48.00
PEACH LOOSE 184 USA 1 24.00 24.00 | SQUASH GREEN GR USA 2 22: 00 24.00
PLUM BLACK 1 4 USA 0 0.00 0.00 | GARLIC JAR JBOX USA 1 50.00 50.00
KIWI LOOSE LLOO USA 1 19.00 19.00 | MUSHROOM WASH 10LB USA 1 17.00 17.00
WATERMELON SEED USA 1 36.00 36.00 | MUSH SPECIAL 10SP USA 3 17.50 52.50
CANTALOUP c USA 1 23.00 23.00 | PORTABELLA MUS M PO#2 USA 2 9.50 19.00
HONEY DEW Cc USA 1 9.00 9.00 | POTATO IDAHO 90 USA 2 22.00 44.00
JUICE ORANGE 100 USA 3 19.00 57.00 | CARROT LOOSE LOOSE USA 3 22.00 66.00
SUNKIST ORANGE 56 USA 3 31.00 93.00 | ONION SPANISH SPI USA 1 16.00 16.00
LEMON SK SK/L USA i 32.00 32.00] ONION RED RD-J USA 2 17.00 34.00
STRAWBERRY CAL USA 12 20.00 240.00] PINE GOLDEN GOL USA 6 12.00 72.00
RASPBERRY A USA 8 24.00 192.00] BANANA BNA ECU 3 16.00 48.00
BLUEBERRY A USA 6 29.00 174.00 | PLANTAIN YELLOW ¢c ECU 1 25.00 25.00
BLACKBERRY A USA 4 12.00 48.00 | CIDER 1/2G USA 1 27.00 27.00
AVOCADO HASS iC USA 5 60.00 300.00 | CALABAZA Cc USA 1 20.00 20.00
AVOCADO HASS# RIPE MEX 1 62.00 62.00 | MESCLUN SALAD MESC USA 15 7.00 105.00
PAPAYA BIG BOX RED MEX 2 25.00 50.00 | EGG EX/LOOSE EXLOO USA 7 15.50 108.50
MANGO RIPE M/RIP MEX 20 7.00 140.00 | YUKON A BOX Y ABO USA 1 35.00 35.00
TOMATO #1 5X6 USA 2 12.00 24.00 | SCALLION KING USA 2 12.00 24.00
TOMATO PLUM Cc MEX 2 i13.00 26.00 | SQUASH KABOCHA KABO MEX 1 24.00 24.00
TOMATO CHERRY Cc USA 1 16.00 16.00
TOMATO GRAPE R USA 4 10.00 40.00
ROMAINE CA-A USA 4 16.00 64.00
CABBAGE GR GR USA 1 18.00 18.00
CABBAGE RED RED USA 1 29.00 29.00
CAULIFLOWER Cc USA 1 19.00 19.00
FLOWER ORCHID 100 USA 0 0.00 0.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
RABE ANDY USA 1 50.00 50.00
ASPARAGUS LG USA 3 24.00 72.00
CELERY Cc USA 1 82.00 82.00
SPINACH BUSH USA 2 14.00 28.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN COLLARD COALD USA 1 12.00 12.00 Total Boxes: 202.0
GREEN KALE KALE USA 6 13.00 78.00 Delivery $ : 262.60
STRINGBEAN BEAN USA 1 18.00 18.00
ALFALFA CUP USA 1 12.00 12.00 Shipment : 3,961.10
BRUSSEL SP LOOSE USA 2 70.00 140.00 | --m rrr rr rrr rr rrr rrr rrr rn nn nnn nnn nn
SHALLOT JAR/5LB Su#5 USA 1 9.50 9.50
RADICCIO.. RD/CO USA 1 12.00 12.00 Cash Receipt:
BASIL A USA 1 20.00 20.00 | == Sesee sees Remee Se
BABY ARRUGULA B/AR USA 8 10.50 84.00
CILANTRO c USA 1 14.00 14.00 Signature
BEETS 25LB LBAG CAN 1 13.00 13.00
Printed on Oct 12, 2020 keekk* Balance : 160,541.40

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 9-1 Fries 10/26 7292d0@ge 2 Of 24. 347)438-1053
INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330767

#100 Broad st

NY, NY 10004 Date 05/29/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 34.00 34.00} SQUASH YELLOW YEL MEX & 23500 13.00
STAR RUBY Cc USA 1 28.00 28.00} GARLIC JAR JBOX USA 1 50.00 50.00
SEEDLESS GREEN GR USA 1 0.00 0.00 | SHANGHAI BOKCHOY SH/BK USA 1 16.00 16.00
SEEDLESS RED RED USA 1 28.00 28.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
PLUM BLACK 1 Cc USA 1 45.00 45.00] MUSH SPECIAL 10SP USA 3 17.50 £52.50
WATERMELON SEED USA 1 36.00 36.00 | PORTABELLA MUS M PO#2 USA 3 9.50 28.50
HONEY DEW c USA 1 8.00 8.00 | YAM #1 YAM USA 1 22.00 22.00
JUICE ORANGE 100 USA 5 19.00 95.00 | EGGPLANT c USA 1 28.00 28.00
SUNKIST ORANGE 56 USA 4 31.00 124.00] POTATO IDAHO 90 USA 3 22.00 66.00
STRAWBERRY CAL USA 7 26.00 182.00] CARROT LOOSE LOOSE USA 1 22.00 22.00
RASPBERRY A USA 5 24.00 120.00] ONION SPANISH SPI USA 2 16.00 32.00
BLUEBERRY A USA 4 29.00 116.00] ONION RED RD-J USA 2 17.00 34.00
AVOCADO HASS# RIPE MEX 7 62.00 434.00] TOFU s USA 1 13.50 13.50
PAPAYA RED RIPE RIPE MEX 1 25.00 25.00] PINE GOLDEN GOL USA 4 12.00 £48.00
MANGO RIPE M/RIP MEX 20 7.00 140.00] BANANA BNA ECU 3 16.00 £48.00
TOMATO #1 5X6 USA 2 12.00 24.00 | PLANTAIN YELLOW c ECU i 25:00 25.00
TOMATO PLUM c MEX 2 13.00 26.00] MESCLUN SALAD MESC USA 16 7.00 112.00
TOMATO CHERRY ec USA 1 15.00 15.00] EGG EX/LOOSE EXLOO USA 7 15.50 108.50
TOMATO GRAPE R USA 1 10.00 10.00 | EGG BROWN/CT BR/CT USA 1 22.00 22.00
TOMATO GRAPE YE USA 1, 27.00 17.00 | SCALLION KING USA 2 12.00 24.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 3 18.00 £54.00
CABBAGE GR GR USA 1 19.00 19.00
CAULIFLOWER Cc USA 2 20.00 40.00
FLOWER ORCHID 100 USA 2: 23.00 46.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
RABE ANDY USA 1 50.00 50.00
ASPARAGUS LG USA 3 26.00 78.00
CELERY c USA 2 82.00 164.00
SPINACH BABY BA/SP USA 12 6.50 # 78.00
GREEN KALE KALE USA 5 13.00 65.00
STRINGBEAN BEAN USA 1 18.00 18.00
SNOWPEA A USA 1 17.00 17.00
ENDIVES A USA 1 13.00 13.00
BRUSSEL SP LOOSE USA 2 74.00 148.00 Credit ; 1.30
RADICCIO.. RD/CO USA 1 12.00 12.00
MINT A USA % 23.00 13.00
BASIL A USA 1 21.00 21.00 Total Boxes: 188.0
BABY ARRUGULA B/AR USA 10 10.50 105.00 Delivery § 244.40
PARSLEY PLAIN FULL USA 1 32.00 32.00
CILANTRO e USA 1 16.00 16.00 Shipment ¢: 63,772.10
BEETS 25LB LBAG CAN 2 13.00 26,00, | —<eeSesS se -Sheee  eean Sere ee mene
PEPPER GREEN GR USA 1 14.00 14.00
PEPPER RED RED USA 2 26.00 52.00] Cash Receipt:
YELLOW PEPPER YELL USA 1 15.00 15.00 | sektewe sees ieee See eee eee eee ee
JALAPINO JALPN HOL 1 13.00 £13.00
CUCUMBER CUM MEX 2 16.00 32.00 Signature :
SQUASH GREEN GR USA 1 12.00 12.00
Printed on Oct 12, 2020 k#kkke* Balance : 164,502.50

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Ship To: # 1TEB

Case 1:20-cv-08786-GHW Document 9-1 Fihesk10/26/20-298agGe 3 of BA.
INVOICE

347)438-1053

 

 

 

 

 

 

100 BROAD STREET LLC (ESSEN) Invoice No. 330828
#100 Broad st
NY, NY 10004 Date 05/30/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 34.00 68.00 | MUSHROOM WASH 10LB USA 2 Lo oo 34.00
STAR RUBY C USA 1 28.00 28.00] MUSH SPECIAL 10SP USA 4 17.50 70.00
SEEDLESS GREEN GR USA 1 38.00 38.00 | PORTABELLA MUS M PO#2 USA 4 9.50 38.00
SEEDLESS RED RED USA 1 36.00 36.00] POTATO IDAHO 90 USA 3 22.00 66.00
PEACH COUNT Cc USA 1 30.00 30.00 | POTATO RED A BOX BOX A USA 1 20.00 20.00
WATERMELON SEED USA 1 36.00 36.00} CARROT LOOSE LOOSE USA 1 22.00 22.00
CANTALOUP c USA 1 21.00 21.00] ONION SPANISH SPI USA 2 16.00 32.00
HONEY DEW Cc USA 1 8.00 8.00 | ONION RED RD-J USA 2 17.00 34.00
JUICE ORANGE 100 USA 2 18.00 36.00 | PINE GOLDEN GOL USA 5 12.00 60.00
SUNKIST ORANGE 56 USA 3 31.00 93.00) BANANA BNA ECU 3 16.00 48.00
LEMON SK SK/L USA 1 32.00 32.00 | MESCLUN SALAD MESC USA 16 7.00 112.00
STRAWBERRY CAL USA 12 24.00 288.00] EGG EX/LOOSE EXLOO USA 7 15.50 108.50
RASPBERRY A USA 5 24.00 120.00] HERBS ROSEMARY ROSE CHL i 7.50 7.50
BLUEBERRY A USA 6 30.00 180.00] MONEY PICK UP $$$ 0 0.00 0.00
BLACKBERRY A USA 3 17.00 51.00} SCALLION KING USA 2 22: 60 24.00
AVOCADO HASS# RIPE MEX 8 60.00 480.00] SQUASH BUTTERNUT BUTN USA 1 23.00 23.00
PAPAYA RED RIPE RIPE MEX 1 25.00 25.00
MANGO RIPE M/RIP MEX 20 7.00 140.00
TOMATO #1 5X6 USA 3 13200 39.00
TOMATO PLUM Cc MEX 2 14.00 28.00
TOMATO CHERRY Cc USA 1 15.00 15.00
TOMATO GRAPE R USA 2 10.00 £20.00
LETTUCE . ICEBERG A USA 1 16.00 16.00
ROMAINE CA-A USA 4 16.00 64.00
CAULIFLOWER Cc USA 1 17.00 17.00
FLOWER ORCHID 100 USA Zz 15,00 30.00
BROCCOLI CROWN CROW USA 4 18.00 72.00
RABE ANDY USA 1 50.00 50.00
ASPARAGUS LG USA 3 26.00 78.00
SPINACH BUSH USA 1 14.00 14.00
SPINACH BABY BA/SP USA 14 6.50 91.00
GREEN KALE KALE USA I. ‘13,00 13.00
FRENCH BEAN FREN USA 1 14.00 14.00
ALFALFA CUP USA . £2.00 12.00
BRUSSEL SP LOOSE USA 2 75.00 150.00
SHALLOT JAR/5LB SJ#5 USA 1 9.50 9.50
BABY ARRUGULA B/AR USA 8 10.50 84.00
PARSLEY PLAIN FULL USA 1 34.00 34.00 Total Boxes: 194.0
BEETS 25LB LBAG CAN 2 13.00 26.00 Delivery $ 252.20
PEPPER GREEN GR USA 2 12.00 24.00
PEPPER RED RED USA 3 23.00 69.00 Shipment 3,788.70
YELLOW PEPPER YELL USA 2 14.00 28.00] ------------------------------------------~~--~-
JALAPINO JALPN HOL 1 13.00 13.00
CUCUMBER CUM MEX 2 14.00 28.00 Cash Receipt:
SQUASH GREEN GR USA I 11.00 11.00 | ----------------------------------------------
SQUASH YELLOW YEL MEX 1 2.00 12,00
GARLIC JAR JBOX USA 1 50.00 50.00 Signature
SHANGHAI BOKCHOY  SH/BK USA 1 16.00 16.00
Printed on Oct 12, 2020 tkekee Balance : 168,274.60

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S _Case 1:20-cv-08786-GHW Document 9-1 FiliicLOAGAO Rage 4 Of 24. sun ise 1953

 

 

 

 

 

 

 

INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330882
#100 Broad st
NY, NY 10004 Date 05/31/2019
Item Type Origin QTY Price Amount Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 34.00 68.00
STAR RUBY c USA 1 28.00 28.00
SEEDLESS RED RED USA 1 38.00 38.00
KIWI LOOSE LLOO USA 1 20.00 20.00
WATERMELON SEED USA 2 36.00 72.00
CANTALOUP CG USA 1 19.00 19.00
HONEY DEW Cc USA i 8.00 8.00
JUICE ORANGE 100 USA 3 18.00 54.00
SUNKIST ORANGE 56 USA 4 31.00 124.00
STRAWBERRY CAL USA 9 23.00 207.00
RASPBERRY A USA 6 24.00 144.00
BLUEBERRY A USA 3 31.00 93.00
AVOCADO HASS# RIPE MEX 7 60.00 420.00
MANGO RIPE M/RIP MEX 15 7.00 105.00
TOMATO #1 5X6 USA 1 13.00 13.00
TOMATO PLUM Cc MEX 1 14.00 14.00
TOMATO CHERRY c USA 1 15.00 15.00
TOMATO GRAPE R USA 2 10.00 20.00
TOMATO GRAPE YE USA 1 17.00 17.00
ROMAINE CA-A USA 3 16.00 48.00
FLOWER ORCHID 100 USA 1 24.00 24.00
BROCCOLI CROWN CROW USA 2 17.00 34.00
RABE ANDY USA 1 50.00 50.00
ASPARAGUS LG USA 2 21,00 42.00
CELERY Cc USA 1 82.00 82.00
SPINACH BUSH USA 1 20.00 20.00
SPINACH BABY BA/SP USA 6 6.50 39.00
STRINGBEAN BEAN USA 1 14.00 14.00
BRUSSEL SP CUP USA 4 35.00 140.00
BABY ARRUGULA B/AR USA 6 10.50 63.00
PEPPER GREEN GR USA 1 11.00 11.00
PEPPER RED RED USA 2 22.00 44.00
YELLOW PEPPER YELL USA 2 16.00 32.00
CUCUMBER CUM MEX 1 13.00 13.00
MUSH SPECIAL 10SP USA 3 17.50 52.50
POTATO IDAHO 90 USA 2 22.00 44.00
CARROT LOOSE LOOSE USA 1 22.00 22.00
ONION SPANISH SPI USA 1 16.00 16.00 Total Boxes: 132.0
ONION RED RD-J USA 2 17.00 34.00 Delivery §$ : 171.60
PINE GOLDEN GOL USA 2 12.00 24.00
BANANA BNA ECU 3 16.00 48.00 Shipment : 2,769.60
BANANA Y.G %+G ECU 1 16.00 16.00) ---------------------------~------------+--..-
MESCLUN SALAD MESC USA 14 7.00 98.00
EGG EX/LOOSE EXLOO USA 7 15.50 108.50| Cash Receipt:
MONEY PICK UP $s3$ 0 0.00 0.00 | ----~---------------~--------------~-----~----
Signature
Printed on Oct 12, 2020 weeeee* Balance : 172,063.30

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 9-1 Filed 10/26/20 Page 5 Dit24 06/07/2019
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone: 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : To:
#100 Broad st
NY, NY 10004
212) 943-0100

 

06/02/2019 06/07/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
06/02 Sunday 0.00 0.00
06/03 Monday 4581.20 0.00
06/04 Tuesday 3582.90 0.00
06/05 Wednesday 3476.00 0.00
06/06 Thursday 3540.20 0.00
06/07 Friday 3305.30 0.00
Shipped Total 18485.60 Paid Total 0.00
Delivery Charge 0.00 Credit Memo
Credit 0.00 SaSSSSSSsaSsss=
SSR Se ee Date +/- Qty Item Price Amount
Sub-Total (+) 18,485.60 9 --------------------------------------~--~-+--
Prev.Balance(+) 137,694.50 06/04 + 4 rasp rt-89.20 0.00 0.00
06/05 + 2 avoca cr-122. 0.900 0.00
Payment 0.00 06/07 + 1 Ygfto ad+19.3 0.00 0.00
Current Balance 156,180.10 Credit Total : 0.00
AR Aging Report Current Balance 156,180.10
Ist Week 18,485.60 Received Amount (- )
2nd Week 14,291.50 This Week Balance
= ae
3rd Week & Over 123,403.00 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest. costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

Case 1:20-cv-08786-GHW Document 9-1 Pied 10/@67@b2sBrage 6 ofFa4: 347)438-1053
INVOICE

 

 

 

 

 

 

ShipTo: # i1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 330967
#100 Broad st
NY, NY 10004 Date 06/03/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 34.00 68.00 | BABY ARRUGULA B/AR USA 8 10.50 84.00
GALA APPLE 80 USA 1 36.00 36.00 | CILANTRO c USA 2 14.00 28.00
STAR RUBY c USA 1 28.00 28.00 | BEETS 25LB LBAG CAN 2 14.00 28.00
SEEDLESS GREEN GR USA 1 36.00 36.00 | PEPPER GREEN GR USA 2 13.00 26.00
SEEDLESS RED RED USA 1 38.00 38.00 | PEPPER RED RED USA 3 28.00 84.00
PEACH LOOSE Gc USA 1 28.00 28.00) YELLOW PEPPER YELL USA 2 20.00 40.00
KIWI LOOSE LLOO USA 1 20.00 20.00 | JALAPINO JALPN HOL 1 12.00 12.00
WATERMELON SEED USA 1 36.00 36.00 | CUCUMBER CUM MEX 3 19.00 57.00
CANTALOUP Cc USA 1 19.00 19.00 | SQUASH GREEN GR USA 1 13.00 13.00
HONEY DEW c USA 1 9.00 9.00 | SQUASH YELLOW YEL MEX 1 18.00 18.00
JUICE ORANGE 100 USA 5 19.00 95.00] GARLIC JAR JBOX USA Ll 52.00 52.00
SUNKIST ORANGE 56 USA 4 31.00 124.00] GINGER c30 USA 1 23.00 23.00
LEMON SK SK/L USA 2 32.00 64.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
STRAWBERRY CAL USA 12 15.00 180.00] MUSH SPECIAL 108P USA 4 17.50 70.00
RASPBERRY A USA 8 21.00 168.00 | PORTABELLA MUS M Po#2 USA 4 9.50 38.00
BLUEBERRY A USA 8 31.00 248.00] YAM #1 YAM USA 1 18.00 18.00
BLACKBERRY A USA 4 16.00 64.00 | EGGPLANT Cc USA 1 21.00 21.00
AVOCADO HASS# RIPE MEX 8 60.00 480.00] EGGPLANT ITALIAN ITAL USA 1 19.00 19.00
PAPAYA RED RIPE RIPE MEX 2 25.00 50.00 | POTATO IDAHO 90 USA 2 22.00 44.00
MANGO RIPE M/RIP MEX 20 7.00 140.00 | POTATO RED A BOX BOX A USA 1 20.00 20.00
LIME 48 MEX 1 8.00 8.00 | CARROT LOOSE LOOSE USA 3 22.00 66.00
TOMATO #1 5X6 USA 2 13.00 26.00 | ONION SPANISH SPI USA 2 16.00 32.00
TOMATO PLUM Cc MEX 2 15.00 30.00} ONION RED RD-J USA 2 17.00 34.00
TOMATO CHERRY Cc USA 2 15.00 30.00 | PINE GOLDEN GOL USA 6 12.00 72.00
TOMATO GRAPE R USA 4 11.00 44.00 | BANANA BNA ECU 3 16.00 48.00
TOMATO GRAPE YE USA 1 17.00 17.00 | MESCLUN SALAD MESC USA 6 7.00 112.00
LETTUCE . ICEBERG A USA 1 17.00 17.00 | EGG EX/LOOSE EXLOO USA 7 15.50 108.50
ROMAINE CA-A USA 4 19.00 76.00 | HERBS ROSEMARY ROSE CHL 1 7.50 7.50
CABBAGE GR GR USA 1 24.00 24.00 | YUKON A BOX Y ABO USA 1 32.00 32.00
FLOWER ORCHID 100 USA 2 15.00 30.00 | SCALLION KING USA 2 11.00 22.00
BROCCOLI CROWN CROW USA 5 18.00 90.00
RABE ANDY USA 2 45.00 90.00
ASPARAGUS LG USA 3 18.00 54.00
CELERY c USA 1 83.00 83.00
SPINACH BUSH USA 2 14.00 28.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN LEAF GR USA 1 18.00 18.00
GREEN COLLARD COALD USA 1 13.00 13.00 Total Boxes: 229.0
GREEN KALE KALE USA 6 13.00 78.00 Delivery $ : 297.70
STRINGBEAN BEAN USA 1 16.00 16.00
SNOWPEA A USA 1 26.00 26.00 Shipment >: 4,581.20
ENDIVES A USA 1 13.00 ee a a aa a
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 79.00 158.00 Cash Receipt
SHALLOT JAR/5LB SJ#5 USA 1 9.50 9.50 | serene ners SSS RR I Rae
RADICCIO.. RD/CO USA 1 14.00 14.00
MINT A USA 1 13.00 13.00 Signature :
BASIL A USA 1 20.00 20.00
Printed on Oct 12, 2020 **e*e* Balance : 137,694.50

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&§

Case 1:20-cv-08786-GHW Document 9-1 Pie 10/2672@028Beage 7 ofFad: 347)438-1053
INVOICE

 

 

 

 

 

 

 

Ship To: # i1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331011
#100 Broad st
NY, NY 10004 Date 06/04/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00 | WATERCRESS B&w MEX 1 19.00 19.00
GRANNY SMITH 80 USA 2 34.00 68.00) GARLIC JAR JBOX USA 1 52.00 52.00
STAR RUBY c USA 1 29.00 29.00 | SHANGHAI BOKCHOY SH/BK USA 1 22.00 22.00
WATERMELON SEED USA 1 36.00 36.00 | MUSHROOM WASH 10LB USA 3 17.00 51.00
JUICE ORANGE 100 USA 2 20.00 40.00 | MUSH SPECIAL 10SP USA 4 17.50 70.00
SUNKIST ORANGE 56 USA 2 31.00 62.00} PORTARELLA MUS M PO#2 USA 3 9.50 28.50
LEMON SK SK/L USA 1 32.00 32.00 | POTATO IDAHO 90 USA 3 22.00 66.00
STRAWBERRY CAL USA 5 15.00 75.00 | CARROT LOOSE LOOSE USA 1 22.00 22.00
RASPBERRY A USA 7 21.00 147.00] ONION SPANISH SPI USA 2 16.00 32.00
BLUEBERRY A USA 3 33.00 99.00] ONION RED RD-J USA 2 17.00 34.00
BLACKBERRY A USA 2 14.00 28.00 | TOFU 8s USA 1 13.50 13.50
AVOCADO HASS c USA 2 59.00 118.00] PINE GOLDEN GOL USA 5 12.00 60.00
AVOCADO HASS# RIPE MEX 8 60.00 480.00] BANANA BNA ECU 3 16.00 48.00
MANGO RIPE M/RIP MEX 15 7.00 105.00) PLANTAIN YELLOW Cc ECU 1 25.00 25.00
TOMATO #1 5X6 USA 3 14.00 42.00 | MESCLUN SALAD MESC USA 20 7.00 140.00
TOMATO PLUM ce MEX 2 16.00 32.00 | EGG EX/LOOSE EXLOO USA 7 15.50 108.50
TOMATO GRAPE R USA 3: 12200 36.00 | SCALLION KING USA 2 11.00 22.00
TOMATO GRAPE YE USA 1 17.00 17.00
TOMATILLO ORG MEX 1 11.00 11.00
LETTUCE . ICEBERG A USA 1 17.00 17.00
ROMAINE CA-A USA 4 18.00 72.00
CABBAGE GR GR USA 1 24.00 24.00
CABBAGE RED RED USA 1 32:00 sz2000
CAULIFLOWER Cc USA 2 18.00 36.00
FLOWER ORCHID 100 USA 1 24.00 24.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 4 18.00 72.00
SPINACH BUSH USA 2 19.00 38.00
SPINACH BABY BA/SP USA 16 6.50 104.00
GREEN KALE KALE USA 2 13.00 26.00
STRINGBEAN BEAN USA 1 15.00 15.00
FRENCH BEAN FREN USA 1 14.00 14.00
ALFALFA CUP USA 1 12.00 12. D0
BRUSSEL SP LOOSE USA 2 79.00 158.00 Credit i 89.20
RADICCIO.. RD/CO USA 1 14.00 14.00
MINT A USA 1 13.00 13.00
BASIL A USA 1 18.00 18.00 Total Boxes: 192.0
BABY ARRUGULA B/AR USA 10 10.50 105.00 Delivery $ : 249.60
CILANTRO ¢ USA 2 15.00 30.00
BEETS 25LB LBAG CAN t 23.60 13.00 Shipment >: 3,582.90
PEPPER GREEN GR USA 2 11.00 22:00) | yom ei ie
PEPPER RED RED USA 2 24.00 48.00
YELLOW PEPPER YELL USA 2 19.00 38.00 Cash Receipt:
JALAPINO JALPN HOL 1 13.00 13400) | meee ee Si
CUCUMBER CUM MEX 2 15.00 30.00
SQUASH GREEN GR USA 1 14.00 14.00 Signature :
SQUASH YELLOW YEL MEX 1 18.00 18.00
Printed on Oct 12, 2020 **¥**%** Balance : 142,275.70

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

__ Case 1:20-cv-08786-GHW_Document 9-1 _Pirse:1G/86PS8Bage 8 of R4 347)438-1053
INVOICE

 

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331080
#100 Broad st
NY, NY 10004 Date 06/05/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] SQUASH YELLOW YEL MEX L £7.00 17.00
GRANNY SMITH 80 USA 1 34.00 34.00] GARLIC JAR JBOX USA 1 52,060 52.00
GALA APPLE 80 USA 1 40.00 40.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
STAR RUBY Cc USA 1 29.00 29.00 | MUSH SPECIAL 10SP USA 3 617.50 52.50
SEEDLESS GREEN GR USA 1 34.00 34.00) PORTABELLA MUS M PO#2 USA 5 9.50 47.50
SEEDLESS RED RED USA 1 35.00 35.00] POTATO IDAHO 90 USA 2 22.00 44.00
PEACH COUNT c USA 1 32.00 32.00 | POTATO RED A BOX BOX A USA 1 20.00 20.00
KIWI LOOSE LLOO USA 1 20.00 20.00 | CARROT LOOSE LOOSE USA 2 21.00 42.00
WATERMELON SEED USA 2 36.00 72.00 | ONION SPANISH SPI USA 2 16.00 32.00
HONEY DEW Cc USA 1 10.00 10.00) ONION RED RD-J USA 2 317.00 34.00
JUICE ORANGE 100 USA 3 21.00 63.00] PINE GOLDEN GOL USA 5 12.00 60.00
SUNKIST ORANGE 56 USA 3 31.00 93.00 | BANANA BNA ECU 3 16.00 48.00
LEMON SK SK/L USA 1 33.00 33.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
STRAWBERRY CAL USA 9 13.00 117.00| EGG EX/LOOSE EXLOO USA 7 15.50 108.50
RASPBERRY A USA 7 21.00 147.00 | SCALLION KING USA 2 10.00 20.00
BLUEBERRY A USA 3 30.00 90.00
AVOCADO HASS# RIPE MEX 7 61.00 427.00
PAPAYA RED RIPE RIPE MEX 1 25.00 25.00
MANGO RIPE M/RIP MEX 20 7.00 140.00
TOMATO #1 5X6 USA 3 14.00 42.00
TOMATO PLUM Cc MEX 2 16.00 32.00
TOMATO CHERRY € USA 1 16.00 16.00
TOMATO GRAPE R USA 2 12.00 24.00
TOMATO GRAPE YE USA 1 17.00 17.00
LETTUCE . ICEBERG A USA 1. 17.00 17.00
ROMAINE CA-A USA 4 17.00 68.00
CAULIFLOWER Cc USA 1 15.00 15.00
FLOWER ORCHID 100 USA 2 16.00 32.00
BROCCOLI CROWN CROW USA 4 19.00 76.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 4 17.00 68.00
CELERY & USA 2 83.00 166.00
SPINACH BUSH USA 1 18.00 18.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN LEAF GR USA 1 20.00 20.00 Credit 122.60
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 2 13:00 26.00
FRENCH BEAN FREN USA 1 14.00 14.00 Total Boxes: 177.0
ALFALFA CUP USA 1 12.00 12.00 Delivery $ : 230.10
BRUSSEL SP LOOSE USA 2 77.00 154.00
BABY ARRUGULA B/AR USA 4 10.50 42.00 Shipment 3,476.00
PARSLEY PLAIN FULL USA 1 28.00 98.00 | —-=<<6S5S- SS Se aS SSS esi aes
BEETS 25LB LBAG CAN 1 13.00 13.00
PEPPER GREEN GR USA 1 12.00 12.00 Cash Receipt:
PEPPER RED RED USA 3 28.00 64..09 | see eS SS eS SS i ie ri
YELLOW PEPPER YELL USA 2 19.00 38.00
CUCUMBER CUM MEX 2 15.00 30.00 Signature
SQUASH GREEN GR USA 1 14.00 14.00
Printed on Oct 12, 2020 kekkke**k Balance : 145,858.60

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 9-1 FilitdclOA@{2poRiage 9 Of 24. sana3g-1053

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331148

#100 Broad st

NY, NY 10004 Date 06/06/2019
Item Type Origin QTY Price Amount Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00 | MUSHROOM WASH 10LB USA 2 27.00 34.00
GRANNY SMITH 80 USA 1 34.00 34.00] MUSH SPECIAL 10SP USA 4 17.50 70.00
STAR RUBY c USA 1 28.00 28.00 | PORTABELLA MUS M PO#2 USA 2 9.50 19.00
SEEDLESS GREEN GR USA 1 30.00 30.00 | EGGPLANT C USA 1 18.00 18.00
SEEDLESS RED RED USA 1 30.00 30.00 | POTATO IDAHO 90 USA 3 22.00 66.00
WATERMELON SEED USA 1 36.00 36.00 | CARROT LOOSE LOOSE USA 3 21.00 63.00
CANTALOUP Cc USA 1 19.00 19.00 | ONION SPANISH SPI USA 2 17.00 34.00
HONEY DEW Cc USA 1. 14.00 14.00 | ONION RED RD-J USA 2 17.00 34.00
JUICE ORANGE 100 USA 3 21.00 63.00] PINE GOLDEN GOL USA 5 12.00 60.00
SUNKIST ORANGE 56 USA 4 31.00 124.00] BANANA BNA ECU 3 16.00 48.00
STRAWBERRY CAL USA 8 14.00 112.00 | mMescLUN SALAD MESC USA 14 7.00 98.00
RASPBERRY A USA 6 24.00 144.00] EGG EX/LOOSE EXLOO USA 7 15.50 108.50
BLUEBERRY A USA 4 30.00 120.00] SCALLION KING USA 2 11.00 22.00
BLACKBERRY A USA 3 15.00 45.00
AVOCADO HASS# RIPE MEX 8 61.00 488.00
PAPAYA RED RIPE RIPE MEX 2 25.00 50.00
MANGO RIPE M/RIP MEX 20 7.00 140.00
TOMATO #1 5X6 USA 3 15.00 45.00
TOMATO PLUM Cc MEX 2 18.00 36.00
TOMATO CHERRY Cc USA 1 16.00 16.00
TOMATO GRAPE R USA 3 13.00 39.00
YEIIOW. TOMATO YTO USA 0 0.00 0.00
ROMAINE CA-A USA 3 20.00 60.00
CABBAGE GR GR USA 1 23.00 23.00
CAULIFLOWER c USA 1 15.00 15.00
FLOWER ORCHID 100 USA 1 16.00 16.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 5 16.00 80.00
SPINACH BUSH USA 2 18.00 36.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN KALE KALE USA 3 13,0060 39.00
STRINGBEAN BEAN USA 1 18.00 18.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 70.00 70.00
RADICCIO.. RD/CO USA 1 14.00 14.00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA B/AR USA 7 10.50 73.50 Total Boxes: 184.0
CILANTRO c USA 1 15.00 15.00] Delivery $ : 239.20
BEETS 25LB LBAG CAN 2 13.00 26.00
PEPPER GREEN GR USA 2 12.00 24.00 Shipment : 3,540.20
PEPPER RED RED USA 3 27.00 81.00 | ------------------------------~--~---~------.--
YELLOW PEPPER YELL USA 2 22.00 44.00
JALAPINO JALPN HOL lL 22:00 12.00 Cash Receipt:
CUCUMBER CUM MEX 3 20.00 60.00 | ------------------=------------------~-------+.-
SQUASH GREEN GR USA 1 14.00 14.00
GARLIC JAR JBOX USA 1 52.00 52.00 Signature
GINGER 10LB 10LB CHN 1 12.00 12.00
Printed on Oct 12, 2020 ***ee* Balance : 149,334.60

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 9-1 Fthedeto72by20-2Rage 10 of B4 347)438-1053
INVOICE

 

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331201
#100 Broad st
NY, NY 10004 Date 06/07/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 34.00 34.00} ONION SPANISH SPI USA 1 17.00 17.00
STAR RUBY Cc USA 1 28.00 28.00} ONION RED RD-J USA 1 17.00 17.00
SEEDLESS GREEN GR USA 1 30.00 30.00 | PINE GOLDEN GOL USA 6 12.00 72.00
SEEDLESS RED RED USA 1 32.00 32.00 | BANANA BNA ECU 3 16.00 48.00
PEACH COUNT c USA 1 32.00 32.00 | BANANA Y.G Y¥+G ECU 1 16.00 16.00
KIWI LOOSE LLOO USA 1 20.00 20.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
WATERMELON SEED USA 2 34.00 68.00 | EGG EX/LOOSE EXLOO USA 8 15.50 124.00
CANTALOUP c USA 1 19.00 19.00 | HERBS ROSEMARY ROSE CHL aE 7.50 7.50
HONEY DEW c USA 1 16.00 16.00 |} YUKON A BOx ¥ ABO USA 1 34.00 34.00
JUICE ORANGE 100 USA S 23.00 69.00 | MONEY PICK UP $$$ 0 0.00 0.00
SUNKIST ORANGE 56 USA 3 31.00 93.00] SCALLION KING USA 1 22.00 12.00
LEMON SK SK/L USA 1 33.00 33.00
STRAWBERRY CAL USA 10 15.00 150.00
RASPBERRY A USA 4 2pe00: 75200
BLUEBERRY A USA 7 27.00 189.00
BLACKBERRY A USA 2 14.00 28.00
AVOCADO HASS c USA 4 59.00 236.00
AVOCADO HASS# RIPE MEX 4 60.00 240.00
MANGO RIPE M/RIP MEX 15 7.00 105.00
TOMATO #1 5X6 USA 3 15.00 45.00
TOMATO PLUM Cc MEX 2 17,00 34.00
TOMATO GRAPE R USA 3 13.00 39.00
ROMAINE CA-A USA 3 20.00 60.00
CAULIFLOWER G USA 1 16.00 16.00
FLOWER ORCHID 100 USA 1 24.00 24.00
BROCCOLI CROWN CROW USA 3 20.00 60.00
ASPARAGUS LG USA 2 17.00 34.00
CELERY c USA 1 82.00 82.00
SPINACH BUSH USA 1 18.00 18.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 1 13.00 13.00
SNOWPEA A USA 1 30.00 30.00
BRUSSEL SP LOOSE USA 2 70.00 140.00
SHALLOT JAR/5LB SJ#5 USA I 12.00 11.00 Credit -19.30
MINT A USA 1 13.00 13.00
BABY ARRUGULA B/AR USA 8 10.50 84.00
PEPPER GREEN GR USA 1 12.00 12.00 Total Boxes: 160.0
PEPPER RED RED USA 1 27.00 27.00 Delivery $ 208.00
YELLOW PEPPER YELL USA 2 24.00 48.00
CUCUMBER CUM MEX 1 16.00 16.00 Shipment 3,305.30
SQUASH GREEN GR USA t 12.00 £2.00) | “SSS esh eh eee SSeSe
SQUASH YELLOW YEL MEX 1 19.00 19.00
MUSHROOM WASH 10LB USA 1 17.00 17.00 Cash Receipt:
MUSH SPECIAL 10SP USA 3 17.50 52.80! | tenn ie ee Re SSE See eee Sees
EGGPLANT ITALIAN ITAL USA 1 22.00 22.00
POTATO IDAHO 90 USA 1 22.00 22.00 Signature
POTATO RED A BOX BOX A USA 1 20.00 20.00
Printed on Oct 12, 2020 weeeke Balance : 152,874.80

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 9-1 Filed 10/26/20 Page 11Date24 06/14/2019

K&S
22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From: To:

#100 Broad st
NY, NY 10004 06/09/2019 06/14/2019

212) 943-0100

 

 

 

 

 

 

Shipped Amont Payment
06/09 Sunday 0.00 0.00
06/10 Monday 4213.20 L3lese30
06/11 Tuesday 3316.90 0.00
06/12 Wednesday 3626.40 0.00
06/13 Thursday 3080.70 0.00
06/14 Friday 2890.60 0.00
Shipped Total 17127.80 Paid Total 13183.90
Delivery Charge 0.00 Credit Memo
Credit 0.00
SS SSS See Date +/- Qty Item Price Amount
Sub-Total CE Ia, TemR88 #22. Sk ees Seles SSeS Ses eee
Prev.Balance(+) 156,180.10 06/12 + 1 G1f er-1.3 0.00 0.00
06/12 + 1 bokch cr-1.3 0.00 0.00
Payment LS, T8S680 = sees cse ene eS
=o SS See ee Credit Total 0.00

Current Balance 160,124.00 j ‘=== -eshoeme SSS SS eer

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 160,124.00
Ist Week 17,127.80 Received Amount (- )
2nd Week 5,301.70 This Week Balance
ee Sa a
3rd Week & Over 137,694.50 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

Case 1:20-cv-08786-GHW Document 9-1 Figg, 0/270, Rage 12 of 24

 

 

 

 

 

 

 

 

 

347)438-1053
INVOICE

ShipTo: # iTEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331324

#100 Broad st

NY, NY 10004 Date 06/10/2019
Item Type Origin QTY Price Amount Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00} PEPPER GREEN GR USA 2 14.00 28.00
GRANNY SMITH 80 USA 2 34.00 68.00] PEPPER RED RED USA 3 22.00 66.00
STAR RUBY Cc USA 1 28.00 28.00] YELLOW PEPPER YELL USA 2 18.00 36.00
SEEDLESS GREEN GR USA 1. 30.00 30.00 | JALAPINO JALPN HOL 1 13.00 13.00
SEEDLESS RED RED USA 1 34.00 34.00 | CUCUMBER CUM MEX 3 15.00 45.00
PEACH LOOSE E USA 1 28.00 28.00] SQUASH GREEN GR USA 1 11.00 11.00
PLUM BLACK 1 c USA 0 0.00 0.00] SQUASH YELLOW YEL MEX 1 18.00 18.00
WATERMELON SEED USA 2 34.00 68.00] GARLIC JAR JBOX USA 1 52.00 52.00
HONEY DEW G USA 1 14.00 14.00 | SHANGHAI BOKCHOY SH/BK USA 1 24.00 24.00
JUICE ORANGE 100 USA 4 24.00 96.00 | MUSHROOM WASH 10LB USA i: 127,00 17.00
SUNKIST ORANGE 56 USA 4 31.00 124.00] MUSH SPECIAL 10SP USA 4 17.50 70.00
LEMON SK SK/L USA 1 34.00 34.00] PORTABELLA MUS M PO#2 USA 3 9.50 28.50
STRAWBERRY CAL USA 10 15.00 150.00] yam #1 YAM USA 1 18.00 18.00
RASPBERRY A USA 7 20.00 140.00] POTATO IDAHO 90 USA 2 22.00 44.00
BLUEBERRY A USA 4 27.00 108.00] CARROT LOOSE LOOSE USA 3 21.00 63.00
BLACKBERRY A USA 4 18.00 72.00] ONION SPANISH SPI USA 2 17.00 34.00
AVOCADO HASS Cc USA 6 60.00 360.00] ONION RED RD-J USA 2 17.00 34.00
AVOCADO HASS# RIPE MEX 2 60.00 120.00] PINE GOLDEN GOL USA 6 12.00 72.00
PAPAYA RED RIPE RIPE MEX 2 25.00 50.00 | BANANA BNA ECU 3 16.00 48.00
MANGO RIPE M/RIP MEX 20 7.00 140.00] PLANTAIN YELLOW c ECU 1 25.00 25.00
LIME 48 MEX 1 TOO 7.00 | MESCLUN SALAD MESC USA 16 7.00 112.00
TOMATO #1 5X6 USA 2 16.00 32.00 | EGG EX/LOOSE EXLOO USA 7 18.00 126.00
TOMATO PLUM Cc MEX 2 21.00 42.00] EGG BROWN/CT BR/CT USA 1 22.00 22.00
TOMATO CHERRY Cc USA 1 16.00 16.00} SCALLION KING USA 2 12.00 24.00
TOMATO GRAPE R USA 2 13.00 26.00 :
TOMATO GRAPE YE USA 1 24.00 24.00
LETTUCE . ICEBERG A USA 1 26.00 26.00
ROMAINE CA-A USA 4 22.00 88.00
CABBAGE GR GR USA a 25,00 25.00
CAULIFLOWER Cc USA 1 17.00 17.00
FLOWER ORCHID 100 USA 1 24.00 24.00
BROCCOLI CROWN CROW USA 4 22.00 88.00
RABE ANDY USA 2 50.00 100.00
ASPARAGUS LG USA 3 18.00 54.00
CELERY Cc USA 1 82.00 82.00
SPINACH BUSH USA 1 20.00 20.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN LEAF GR USA 1 18.00 18.00 Total Boxes: 209.0
GREEN KALE KALE USA 4 13.00 52.00 Delivery $ 271.70
STRINGBEAN BEAN USA 1 35.00 35.00
FRENCH BEAN FREN USA 1 11.00 11.00 Shipment i <A, 21320
ALFALFA CUP USA 1 12.00 12.00 | --nn nn --- === === ----------------------
BRUSSEL SP LOOSE USA 2 63.00 126.00
MINT A USA 1 13.00 13.00 Cash Receipt:
BASIL A USA 2 18.00 36.00 | -------------------------~---------------------
BABY ARRUGULA B/AR USA 10 10.50 105.00
PARSLEY PLAIN FULL USA 1 28.00 28.00 Signature :
CILANTRO c USA 2 16.00 32.00
Printed on Oct 12, 2020 ekekkekk Balance : 156,180.10

The perishable agricultural commodities listed on this invoice are sold subject to the statutory
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust cl

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

trust authorized by section 5(c) of the perishable agricultural
aim over these commodities, all inventories of food or other
K&S

LTEB

Case 1:20-cv-08786-GHW Document 9-1 Filedet 0a 6/29-28age 13 Of 24 347)438-1053
INVOICE

 

 

 

 

 

 

Ship To: # 100 BROAD STREET LLC (ESSEN) Invoice No. 331343
#100 Broad st
NY, NY 10004 Date 06/11/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 34.00 68.00 | SHANGHAI BOKCHOY SH/BK USA 1 26.00 26.00
GALA APPLE 80 USA 1 38.00 38.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
STAR RUBY 4 USA 1 28.00 28.00} MUSH SPECIAL 10SP USA 3 17.50 52.50
SEEDLESS RED RED USA 1 31..00 31.00] PORTABELLA MUS M PO#2 USA 4 9.50 38.00
KIWI LOOSE LLOO USA 1 20.00 20.00 | POTATO IDAHO 90 USA 3 22.00 66.00
WATERMELON SEED USA 1 34.00 34.00 | POTATO RED A BOX BOX A USA 1 20.00 20.00
CANTALOUP Ec USA 1 20.00 20.00 | CARROT LOOSE LOOSE USA 1 21.00 21:00
HONEY DEW Cc USA 1 15,00 15.00 | ONION SPANISH SPI USA 2 19.00 38.00
JUICE ORANGE 100 USA 2 24.00 48.00] ONION RED RD-J USA 2 17.00 34.00
SUNKIST ORANGE 56 USA 2 31.00 62.00 | PINE GOLDEN GOL USA 4 12.00 48.00
LEMON SK SK/L USA 1 34.00 34.00] BANANA BNA ECU 2 16.00 32.00
STRAWBERRY CAL USA 9 12.00 108.00] PLANTAIN YELLOW Cc ECU 1 25.00 25.00
RASPBERRY A USA 5 20.00 100.00 | MESCLUN SALAD MESC USA 16 7.00 112.00
BLUEBERRY A USA 2 20.00 40.00] EGG EX/LOOSE EXLOO USA 7 18.00 126.00
BLACKBERRY A USA 2 21.00 42.00 | SCALLION KING USA 2 12.00 24.00
AVOCADO HASS c USA 2 60.00 120.00
AVOCADO HASS# RIPE MEX 6 60.00 360.00
MANGO RIPE M/RIP MEX 10 7.00 70.00
TOMATO #1 5x6 USA 2 15.00 30.00
TOMATO PLUM Cc MEX 1 19.00 19.00
TOMATO CHERRY Cc USA 1 16.00 16.00
TOMATO GRAPE R USA 2 14,00 28.00
LETTUCE . ICEBERG A USA 1 30.00 30.00
ROMAINE CA-A USA 4 22.00 88.00
CAULIFLOWER Cc USA CE gO 17300
BROCCOLI CROWN CROW USA 3 23.00 69.00
RABE ANDY USA 1 50.00 50.00
ASPARAGUS LG USA 3 19.00 57.00
SPINACH BUSH USA 2 22.00 44.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN LEAF GR USA 1 23.00 23.00
GREEN KALE KALE USA 5 13.00 65.00
STRINGBEAN BEAN USA 1 36.00 36.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 56.00 112.00
SHALLOT JAR/5LB SJ#5 USA 1. “L1..00 11...00
RADISH CEL USA 1 15.00 15.00
RADICCIO.. RD/CO USA 1 14.00 14.00 Total Boxes: 168.0
BABY ARRUGULA B/AR USA 6 10.50 63.00 Delivery § : 218.40
CILANTRO Cc USA 1 16.00 16.00
BEETS 25LB LBAG CAN 1 13.00 13.00 Shipment 3,316.90
PEPPER GREEN GR USA 2 17.00 34.00 | -oeoS eee eee
PEPPER RED RED USA 3 22.00 66.00
YELLOW PEPPER YELL USA 2 19.00 38.00 Cash Receipt:
JALAPINO JALPN HOL 1 12.00 22.00 | Hoss Reka ee
CUCUMBER CUM MEX 2 126,00 32.00
SQUASH GREEN GR USA 2 12:06 24.00 Signature
GARLIC JAR JBOX USA 1 52.00 52 00
Printed on Oct 12, 2020 ekekkek Balance : 147,209.40

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 9-1 Fitiathel0/21@\2607-2Bage 14 offed. 347)438-1053
INVOICE

 

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331433
#100 Broad st
NY, NY 10004 Date 06/12/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 34.00 68.00 | SQUASH YELLOW YEL MEX 1 16.00 16.00
GALA APPLE 80 USA 1 38.00 38.00] GARLIC JAR JBOX USA i. ‘52.'00 52.00
STAR RUBY c USA 1 28.00 28.00 | SHANGHAI BOKCHOY SH/BK USA 1 0.00 0.00
PEACH LOOSE Cc USA 1 28.00 28.00 | MUSHROOM WASH 10LB USA L eGo 17.00
WATERMELON SEED USA 1 34.00 34.00] MUSH SPECIAL 10SP USA 4 17.50 70.00
JUICE ORANGE 100 USA 3 24.00 72.00] PORTABELLA MUS M PO#2 USA 2 9.50 19.00
SUNKIST ORANGE 56 USA 3 31.00 93.00 | EGGPLANT c USA 1 15.00 15.00
LEMON SK SK/L USA 1 34.00 34.00] POTATO IDAHO 90 USA 2 22.00 44.00
STRAWBERRY CAL USA 10 14.00 140.00 | CARROT LOOSE LOOSE USA 3 21.00 63.00
RASPBERRY A USA 6 23.00 138.00] ONION SPANISH SPI USA 2 19.00 38.00
BLUEBERRY A USA 6 22.00 132.00] ONION RED RD-J USA 2 18.00 36.00
BLACKBERRY A USA 6 20.00 120.00] PINE GOLDEN GOL USA 4 12.00 48.00
AVOCADO HASS# RIPE MEX 6 65.00 390.00] BANANA BNA ECU 3 16.00 48.00
PAPAYA BIG BOX RED MEX 1 25.00 25.00 | CIDER 1/2G USA 1 27.00 27.00
MANGO RIPE M/RIP MEX 10 7.00 70.00 | MESCLUN SALAD MESC USA 12 7.00 84.00
TOMATO #1 5X6 USA 3 15.00 45.00] EGG EX/LOOSE EXLOO USA 7 18.00 126.00
TOMATO PLUM ic MEX 2 19.00 38.00] HERBS ROSEMARY ROSE CHL 1 7.50 7.50
TOMATO CHERRY Cc USA 1 16.00 16.00} SCALLION KING USA 2 12.00 24.00
TOMATO GRAPE R USA 2 14.00 28.00
TOMATO GRAPE YE USA 1 20.00 20.00
ROMAINE CA-A USA 3 23.00 69.00
CABBAGE GR GR USA 1 25.00 25.00
CABBAGE RED RED USA 1 34.00 34.00
CAULIFLOWER ¢ USA 2 16.00 32.00
FLOWER ORCHID 100 USA 1 24.00 24.00
BROCCOLI CROWN CROW USA 3 22.00 66.00
RABE ANDY USA 1 50.00 50.00
ASPARAGUS LG USA 3 18.00 54.00
CELERY c USA 2 82.00 164.00
SPINACH BUSH USA 1 22.00 22.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN LEAF GR USA 4. 0.00 0.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 5 13.00 65.00
STRINGBEAN BEAN USA 1 36.00 36.00 Credit 2.60
SNOWPEA A USA 1 35.00 35.00
ALFALFA CUP USA i 2200 12.00
BRUSSEL SP LOOSE USA 1 52.00 52.00 Total Boxes: 175.0
RADICCIO.. RD/CO USA 1 14.00 14.00 Delivery $ 227.50
BABY ARRUGULA B/AR USA 8 10.50 84.00
CILANTRO Cc USA 1 16.00 16.00] Shipment 3,626.40
BEETS 25LB LBAG CAN 1 13.00 13.00] ----------------------------------------------
PEPPER GREEN GR USA 2 19.00 38.00
PEPPER RED RED USA 2 22.00 44.00 Cash Receipt:
YELLOW PEPPER YELL USA 2 20.00 40.00 | -------------------=-=---------- 32a n nnn
JALAPINO JALPN HOL 1 22)..00 12.00
CUCUMBER CUM MEX 2 16.00 32.00 Signature
SQUASH GREEN GR USA 1 12.00 12.00
Printed on Oct 12, 2020 eekkeEe Balance : 150,526.30

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C. 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&§&

ShipTo: # 1TEB

Case 1:20-cv-08786-GHW Document 9-1 Fitkedet0/a6/29-280age 15 of 24 347)438-1053
INVOICE

 

 

 

 

 

 

100 BROAD STREET LLC (ESSEN) Invoice No. S315 1.6
#100 Broad st
NY, NY 10004 Date 06/13/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] ONION RED RD-J USA 2 18.00 36.00
GRANNY SMITH 80 USA 2 34.00 68.00 | PINE GOLDEN GOL USA 5 12.00 60.00
STAR RUBY c USA 1 28.00 28.00 | BANANA BNA ECU 3 16.00 48.00
CHERRY Cc USA 1 45.00 45.00 | MESCLUN SALAD MESC USA 15 7.00 105.00
WATERMELON SEED USA 1 34.00 34.00 | EGG EX/LOOSE EXLOO USA 7 18.00 126.00
CANTALOUP ie USA 1 18.00 18.00 | SCALLION KING USA 2 11.00 22.00
HONEY DEW Cc USA 1 15.00 15.00
JUICE ORANGE 100 USA 3 24.00 72.00
SUNKIST ORANGE 56 USA 3 31.00 93.00
STRAWBERRY CAL USA 9 18.00 162.00
RASPBERRY A USA 6 22.00 132.00
BLUEBERRY A USA 3 21.00 63.00
AVOCADO HASS# RIPE MEX 6 65.00 390.00
PAPAYA RED RIPE RIPE MEX 1 25.00 25.00
MANGO RIPE M/RIP MEX 10 7.00 70.00
TOMATO #1 5X6 USA 2 16.00 32.00
TOMATO PLUM Cc MEX 1 18.00 18.00
TOMATO GRAPE R USA 2 14.00 28.00
LETTUCE . ICEBERG A USA 1 31.00 31.00
ROMAINE CA-A USA 3 22.00 66.00
CAULIFLOWER Cc USA 1 17.00 17.00
BROCCOLI CROWN CROW USA 3 22.00 66.00
RABE ANDY USA 1 50.00 50.00
ASPARAGUS LG USA 3 18.00 54.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN KALE KALE USA 4 13.00 52.00
BRUSSEL SP LOOSE USA 2 40.00 80.00
RADICCIO.. RD/CO USA 1 14.00 14.00
BASIL A USA 1 18.00 18.00
BABY ARRUGULA B/AR USA 8 10.50 84.00
CILANTRO c USA 1: I7.00 17.00
BEETS 25LB LBAG CAN 1 13.00 13.00
PEPPER GREEN GR USA 2 20.00 40.00
PEPPER RED RED USA 3 22.00 66.00
YELLOW PEPPER YELL USA 2 21.00 42.00
CUCUMBER CUM MEX 1 16.00 16.00
WATERCRESS BEw MEX 1 19.00 19.00
GARLIC JAR JBOX USA 1 52.00 52.00 Total Boxes: 154.0
GINGER c30 USA 1 22.00 22.00 Delivery $ 200.20
MUSHROOM WASH 10LB USA 1 17.00 17.00
MUSH SPECIAL 10SP USA 3 17.50 52.50 Shipment 3,080.70
PORTABELLA MUS M PO#2 USA 2 9.50 19.00 | --------------nn nnn nnn nnn nnn nnn nnn nnn nnn nanan
YAM #1 YAM USA 1 18.00 18.00
EGGPLANT ITALIAN ITAL USA 1 18.00 18.00 Cash Receipt:
POTATO IDAHO 90 USA 2 22.00 2100) || SSS SSS SSeS eee eee
POTATO RED A BOX BOX A USA 1 28.00 28.00
CARROT LOOSE LOOSE USA 2 21.00 42.00 Signature
ONION SPANISH SPT USA 2 19.00 38.00
Printed on Oct 12, 2020 weeekke Balance : 154,152.70

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 9-1 FildeOAGi20-2ktage 16 O24 347)438-1053
INVOICE

 

 

 

 

 

 

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331538
#100 Broad st
NY, NY 10004 Date 06/14/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA Ll 34.00 34.00] ONION SPANISH SPI USA 1 19.00 19.00
STAR RUBY Cc USA 1 28.00 28.00] ONION RED RD-J USA 2 18.00 36.00
SEEDLESS GREEN GR USA 1 27.00 27.00] PINE GOLDEN GOL USA 2 12.00 24.00
SEEDLESS RED RED USA 1 29.00 29.00 | BANANA BNA ECU 3 16.00 48.00
CHERRY ic USA 1 43.00 43.00] MESCLUN SALAD MESC USA 11 7.50 82.50
KIWI LOOSE LLOO USA 1 20.00 20.00] EGG EX/LOOSE EXLOO USA 7 18.00 126.00
WATERMELON SEED USA 1 34.00 34.00] YUKON A BOX Y ABO USA 1 34.00 34.00
HONEY DEW Cc USA 1 13.00 13.00 | SCALLION KING USA 1 12.00 12.00
JUICE ORANGE 100 USA 4 25.00 100.00
SUNKIST ORANGE 56 USA 3 31.00 93.00
LEMON SK SK/L USA 1 34.00 34.00
STRAWBERRY CAL USA 10 14.00 140.00
RASPBERRY A USA 6 24.00 144.00
BLUEBERRY A USA 4 21.00 84.00
AVOCADO HASS Cc USA 3 69.00 207.00
AVOCADO HASS# RIPE MEX 3 70.00 210.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00
MANGO RIPE M/RIP MEX 15 7.00 105.00
TOMATO #1 5X6 USA 2 L200 34.00
TOMATO PLUM c MEX 2 18.00 36.00
TOMATO CHERRY ¢ USA i, 16.00 16.00
TOMATO GRAPE R USA 2 14.00 28.00
LETTUCE . ICEBERG A USA 1 31.00 31.00
ROMAINE c USA 3 24.00 72.00
BROCCOLI CROWN CROW USA 3: 22500 66.00
ASPARAGUS LG USA 3 19.00 57.00
SPINACH BUSH USA i 21.00 21.00
SPINACH BABY BA/SP USA 7 6.50 45.50
GREEN LEAF GR USA 1 24.00 24.00
GREEN COLLARD COALD USA 1 13.00 13.00
ALFALFA CUP USA 1 12.00 12.00
SHALLOT JAR/5LB sJ#5 USA 1 22..06 11.00
BASIL A USA 1 18.00 18.00
BABY ARRUGULA B/AR USA 6 10.00 60.00
PARSLEY PLAIN FULL USA 1 21.00 21.00
PEPPER GREEN GR USA 2 19.00 38.00
PEPPER RED RED USA 1 22.00 22.00
YELLOW PEPPER YELL USA 2 21.00 42.00 Total Boxes: 142.0
JALAPINO JALPN HOL 1 14.00 14.00 Delivery $ 184.60
CUCUMBER CUM MEX 2 20.00 40.00
SQUASH GREEN GR USA 1 14.00 14.00 Shipment 2,890.60
SQUASH YELLOW YEL MEX 1 21.00 21.00 | morn nme enna enn errr enn nnn nner nnn near ees=
GARLIC JAR JBOX USA 1 52.00 52.00
MUSHROOM WASH 10LB USA 1 17.00 17.00 Cash Receipt:
MUSH SPECIAL 10SP USA 2 17.50 35.00) SsSb- SoS See Pena a eae eee See esse
PORTABELLA MUS M Po#2 USA 2 9.50 19.00
POTATO IDAHO 90 USA 2 22.00 44.00 Signature
POTATO RED A BOX BOX A USA 1 30.00 30.00
Printed on Oct 12, 2020 ****** Balance : 157,233.40

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 9-1 Filed 10/26/20 Page 17@f24 6/21/0109
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : To:
#100 Broad st

NY, NY 10004
212) 943-0100

 

06/16/2019 06/21/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
06/16 Sunday 0.00 0.00
06/17 Monday 4518.50 16027.40
06/18 Tuesday 3413.80 0.00
06/19 Wednesday 4319.80 0.00
06/20 Thursday 3812.10 0.00
06/21 Friday 2891.00 16182.10
Shipped Total 18955 .20 Paid Total 32209.50
Delivery Charge 0.00 Credit Memo
Credit 0.00 sam
See eee Date +/- Qty Item Price Amount
Sub-Total (+) 18,955.20 9 -s-------------------------+-+-++-----+--- +--+
Prev.Balance(+) 160,124.00 O6/17 + 1 sharro cr-1.3 0.00 0.00
06/17 + 1 spina cr-22.3 0.00 0.00
Payment 32,209.50 06/21 + 1 bokch cr-1.3 0.00 0.00
Current Balance 146,869.70 Credit Total : 0.00
AR Aging Report Current Balance 146,869.70
Ist Week 18,955.20 Received Amount (-)
2nd Week 0.00 This Week Balance
3rd Week & Over 127,914.50 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW_ Document 9-1_Fhers 10/9878078P&aqe 18 dite 347)438-1053

 

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331656

#100 Broad st

NY, NY 10004 Date 06/17/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 34.00 34.00] BABY ARRUGULA B/AR USA 8 11:00 88.00
GALA APPLE 80 USA 1 38.00 38.00] PARSLEY PLAIN FULL USA 1 22.00 22.00
STAR RUBY Cc USA 1 28.00 28.00 | CILANTRO Cc USA 2 17.00 34.00
SEEDLESS RED RED USA 1 25.00 25.00 | BEETS 25LB LBAG CAN 1 13.00 13.00
PEACH LOOSE Cc USA 1 26.00 26.00] PEPPER GREEN GR USA 2 24.00 48.00
CHERRY Cc USA 1 36.00 36.00] PEPPER RED RED USA 3 23,00 69.00
KIWI LOOSE LLOO USA 1 20.00 20.00 | YELLOW PEPPER YELL USA 2 21.00 42.00
WATERMELON SEED USA 2 34.00 68.00 | JALAPINO JALPN HOL 1 14.00 14.00
CANTALOUP Cc USA 1 16.00 16.00 | CUCUMBER CUM MEX 3 18.00 54.00
HONEY DEW Cc USA 1, 226200 16.00 | SQUASH GREEN GR USA 1 16.00 16.00
JUICE ORANGE 100 USA 4 24.00 96.00 | SQUASH YELLOW YEL MEX 1 16.00 16.00
SUNKIST ORANGE 56 USA 4 31.00 124.00 | SHANGHAI BOKCHOY SH/BK USA 1 30.00 30.00
LEMON SK SK/L USA 1 34.00 34.00 | GINGER c30 USA 1 23.00 23.00
STRAWBERRY CAL USA 10 23.00 230.00 | MUSHROOM WASH 10LB USA 1 17.00 17.00
RASPBERRY A USA 7 24.00 168.00 | MUSH SPECIAL 10SP USA q 17.50 70.00
BLUEBERRY A USA 5 21.00 105.00 | PORTABELLA MUS M PO#2 USA 3 9.50 28.50
AVOCADO HASS c USA 5 75.00 375.00] POTATO IDAHO 90 USA 2 22.00 44.00
AVOCADO HASS# RIPE MEX 4 76.00 304.00] POTATO RED A BOX BOX A USA 1 30.00 30.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00 | CARROT LOOSE LOOSE USA 3 21.00 63.00
MANGO RIPE M/RIP MEX 15 7.00 105.00 | ONION SPANISH SPI USA 2 20.00 40.00
LIME 48 MEX 1 8.00 8.00] ONION RED RD-J USA 2 18.00 36.00
TOMATO #1 5X6 USA 2 17..00 34.00] TOFU s USA 1 13.50 13.50
TOMATO PLUM Cc MEX 2 16.00 32.00 | PINE GOLDEN GOL USA 5 12.00 60.00
TOMATO CHERRY Cc USA 1 13.00 13.00 | BANANA BNA ECU 3 16.50 49.50
TOMATO GRAPE R USA 2 14.00 28.00 | MESCLUN SALAD MESC USA 15 7.00 105.00
TOMATO GRAPE YE USA 1 20.00 20.00 | CELERY CHOP BOX USA 1 64.00 64.00
TOMATILLO ORG MEX 1 11.00 11.00 | EGG EX/LOOSE EXLOO USA 7 #%23.50 164.50
YELIOW. TOMATO YTO USA 1 38.00 38.00 | HERBS ROSEMARY ROSE CHL £ 7.50 7.50
LETTUCE . ICEBERG A USA 1 35.00 35.00 | SCALLION KING USA 1 11.00 11.00
ROMAINE CA-A USA 4 25.00 100.00
CABBAGE GR GR USA 1 21.00 21.00
CAULIFLOWER cS USA 1 17.00 17.00
FLOWER ORCHID 100 USA 2 15.00 30.00
BROCCOLI CROWN CROW USA 3 22.00 66.00
RABE ANDY USA 2 45.00 90.00 Credit Z 23.60
ASPARAGUS LG USA 3 22.00 66.00
CELERY c USA 2 82.00 164.00
SPINACH BUSH USA 2 19.00 38.00 Total Boxes: 202.0
SPINACH BABY BA/SP USA 10 6.50 65.00 Delivery $ : 262.60
GREEN KALE KALE USA 5 13.00 65.00
STRINGBEAN BEAN USA 1 39.00 39.00| Shipment : 4,518.50
SNOWPEA A WBA 0: SS.00 38..00 | seeemcceeeeeenmen ee
ALFALFA CUP USA 1 12.00 12:00
BRUSSEL SP LOOSE USA 2 31.00 62.00 Cash Receipt:
SHALLOT JAR/5LB sg#5 USA 1 0.00 0.00 | Soto sec SSeS e se ser
RADICCIO.. RD/CO USA 1 14.00 14.00
MINT A USA 1 13.00 13.00 Signature
BASIL A USA ~ 27.00 17.00
Printed on Oct 12, 2020 *ee*kk% Balance : 160,124.00

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&§

Case 1:20-cv-08786-GHW Document 9-1 Fitshél0/AG)\26y-2Bage 19 Off 24. 347)438-1053
INVOICE

 

 

 

 

 

 

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331672
#100 Broad st
NY, NY 10004 Date 06/18/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 34.00 34.00 | ONION RED RD-J USA 2 18.00 36.00
GALA APPLE 80 USA 1 38.00 38.00} PINE GOLDEN GOL USA 5 13.00 65.00
STAR RUBY c USA 1 28.00 28.00 | BANANA BNA ECU 3 £6.50 49.50
SEEDLESS GREEN GR USA 1 20.00 20.00 | PLANTAIN YELLOW c ECU) 1 25.00 25.00
SEEDLESS RED RED USA i 25.00 25.00} MESCLUN SALAD MESC USA 12 7.00 84.00
CHERRY Cc USA 1 36.00 36.00 | EGG EX/LOOSE EXLOO USA 7 23.50 164.50
WATERMELON SEED USA 2 82.00 64.00 | EGG BROWN/CT BR/CT USA 1 23.00 23.00
CANTALOUP c USA 1 15.00 15.00 | SCALLION KING USA 2 10.00 20.00
HONEY DEW Cc USA 1 15.00 15.00
JUICE ORANGE 100 USA 2 24.00 48.00
SUNKIST ORANGE 56 USA 2 31.00 62.00
STRAWBERRY CAL USA 10 24.00 240.00
RASPBERRY A USA 6 25.00 150.00
BLUEBERRY A USA 4 22.00 88.00
BLACKBERRY A USA 4 22.00 88.00
AVOCADO HASS# RIPE MEX 6 80.00 480.00
PAPAYA BIG BOX RED MEX 1 27..00 27.00
MANGO RIPE M/RIP MEX 15 7.00 105.00
TOMATO #1 5X6 USA 3 18.00 54.00
TOMATO PLUM c MEX 2 15:00 30.00
TOMATO CHERRY c USA 1 13.00 13.00
TOMATO GRAPE R USA 2 14.00 28.00
LETTUCE , ICEBERG A USA 1 35.00 35.00
ROMAINE CA-A USA 3 26.00 78.00
CAULIFLOWER Cc USA 1 18.00 18.00
ASPARAGUS LG USA a 17,00 51.00
CELERY Cc USA 1 70.00 70.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN KALE KALE USA 5 13.00 65.00
STRINGBEAN BEAN USA 1 45.00 45.00
BRUSSEL SP LOOSE USA 1 30.00 30.00
RADICCIO.. RD/CO USA 1 14.00 14.00
BABY ARRUGULA B/AR USA 10 11.00 110.00
CILANTRO c USA 1 17.00 17.00
PEPPER GREEN GR USA 2 21.00 42.00
PEPPER RED RED USA 2 24.00 48.00
YELLOW PEPPER YELL USA 1 23.00 23.00 Total Boxes: 161.0
CUCUMBER CUM MEX 1 16.00 16.00 Delivery $ 209.30
SQUASH GREEN GR USA L. 6.60 16.00
GARLIC JAR JBOX USA 1 52.00 52.00 Shipment 3,413.80
MUSHROOM WASH 10LB USA 2 17.00 34.00 | ------------------------~---------------------
MUSH SPECIAL 10SP USA 3 L?.50 52.50
PORTABELLA MUS M PO#2 USA 4 9.50 38.00 Cash Receipt:
EGGPLANT Cc USA 1 15.00 15500) | eee eee eS ali
POTATO IDAHO 90 USA 2 22.00 44.00
CARROT LOOSE LOOSE USA 1 21.00 21.06 Signature
ONION SPANISH SPI USA 2 21:00 42.00
Printed on Oct 12, 2020 eeeeee Balance : 148,615.10

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&§

Case 1:20-cv-08786-GHW Document 9-1 Fimobel0/216)267-2Rege 20 offed.
INVOICE

347)438-1053

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. S31756
#100 Broad st
NY, NY 10004 Date 06/19/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] PEPPER GREEN GR USA 2 24.00 48.00
GRANNY SMITH 80 USA 2 34.00 68.00 | PEPPER RED RED USA 3 26.00 78.00
STAR RUBY c USA 2 28.00 56.00 |} YELLOW PEPPER YELL USA 2 18.00 36.00
SEEDLESS GREEN GR USA 1 20.00 20.00 | JALAPINO JALPN HOL 1 14.00 14.00
SEEDLESS RED RED USA 1 24.00 £24.00] CUCUMBER CUM MEX 3 18.00 £54.00
PEACH LOOSE c USA 1 26.00 26.00 | SQUASH GREEN GR USA 1 15.00 15.00
CHERRY Cc USA 1 45.00 45.00] SQUASH YELLOW YEL MEX 1 19.00 19.00
KIWI LOOSE LLOO USA 1 20.00 20.00} GARLIC JAR JBOX USA 1 50.00 50.00
CANTALOUP c USA % 125.00 15.00] SHANGHAI BOKCHOY SH/BK USA 1 30.00 30.00
HONEY DEW Cc USA 1 15.00 15.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
JUICE ORANGE 100 USA 2 24.00 48.00 | MUSH SPECIAL 10SP USA 4 17.50 70.00
SUNKIST ORANGE 56 USA 2 31.00 62.00 | PORTABELLA MUS M PO#2 USA a 9.50 28.50
LEMON SK SK/L USA 1 35.00 35.00] EGGPLANT c USA 1 15.00 15.00
STRAWBERRY CAL USA 10 22.00 220.00] POTATO IDAHO 90 USA 3S 22.00 66.00
RASPBERRY A USA 6 26.00 156.00] POTATO RED A BOX BOX A USA I 32.00 32.00
BLUEBERRY A USA 5 21.00 105.00]| CARROT LOOSE LOOSE USA 2 21.00 42.00
BLACKBERRY A USA 2 20.00 40.00 | ONION SPANISH SPI USA 2 21.00 42.00
AVOCADO HASS# RIPE MEX 7 82.00 574.00 | ONION RED RD-J USA 2 18.00 36.00
PAPAYA RED RIPE RIPE MEX 1 27.00 27.00 | TOFU s USA 1 23.50 13.50
MANGO RIPE M/RIP MEX 15 7.00 105.00] PINE GOLDEN GOL USA 4 13.00 52.00
TOMATO #1 5X6 USA 3 18.00 54.00 | BANANA BNA ECU S i656. 50 49.50
TOMATO PLUM c MEX 2 16.00 32.00] MESCLUN SALAD MESC USA 22 7.00 154.00
TOMATO CHERRY c USA 1, 13,00 13.00 | EGG EX/LOOSE EXLOO USA 7 23.50 164.50
TOMATO GRAPE R USA 3 14.00 42.00} YUKON A BOX Y ABO USA 1 35.00 35.00
TOMATO GRAPE YE USA 1 20.00 20.00 | SCALLION KING USA 3 13.00 39.00
LETTUCE . ICEBERG A USA 2 3500 35.00
ROMAINE CA-A USA 4 27.00 108.00
CABBAGE GR GR USA 1 21.00 21.00
CAULIFLOWER c USA 2 18.00 36.00
FLOWER ORCHID 100 USA 2 24.00 48.00
BROCCOLI CROWN CROW USA 5 20.00 100.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 3 18.00 54.00
CELERY c USA i. “72.00 72.00
SPINACH BUSH USA 1 19.00 19.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN LEAF GR USA 1 24.00 24.00
GREEN COLLARD COALD USA 1 13.00 13.00 Total Boxes: 206.0
GREEN KALE KALE USA 5 13.00 65.00 Delivery $ 267.80
STRINGBEAN BEAN USA 1 48.00 48.00
ENDIVES A USA i 23.06 13.00 Shipment 4,319.80
ALFALFA CUP USA 1 12.00 12.00 | =Rseaaee eee se ee eee eee
BRUSSEL SP LOOSE USA 2 29.00 58.00
SHALLOT JAR/5LB SJ#5 USA 1 11.00 11.00 Cash Receipt:
BASIL A USA 1 18.00 262.00 | semen ei ee eee i ee eames
BABY ARRUGULA B/AR USA 8 11.00 88.00
DILL 6PCS USA ab 4.00 4.00 Signature
BEETS 25LB LBAG CAN 1 13.00 13.00
Printed on Oct 12, 2020 **¥**** Balance : 152,028.90

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 9-1 _Phetd 10/8879028fBage 21 diy 347/438-1053

 

 

 

 

 

 

 

INVOICE

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331805

#100 Broad st

NY, NY 10004 Date 06/20/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00 | GARLIC JAR JBOX USA 1 50.00 50.00
GRANNY SMITH 80 USA 2 38.00 76.00 | SHANGHAI BOKCHOY SH/BK USA 1 24.00 24.00
STAR RUBY Cc USA 1 28.00 28.00 | MUSHROOM WASH 10LB USA 2 227.00 34.00
SEEDLESS GREEN GR USA 1 20.00 20.00 | MUSH SPECIAL 10SP USA 3 T2500 52.50
SEEDLESS RED RED USA 1 24.00 24.00| PORTABELLA MUS M PO#2 USA 2 9.50 19.00
CHERRY c USA 1 45.00 45.00] EGGPLANT ITALIAN ITAL USA 1 14.00 14.00
WATERMELON SEED USA 2 32.00 64.00 | POTATO IDAHO 90 USA 2 22.00 44.00
CANTALOUP c USA 1 15.00 15.00 | CARROT LOOSE LOOSE USA Z 21,'00 42.00
HONEY DEW c USA 2 11.00 22.00] ONION SPANISH SPI USA 2 21.00 42.00
JUICE ORANGE 100 USA 3 26.00 78.00 | ONION RED RD-J USA 2 18.00 36.00
SUNKIST ORANGE 56 USA 3 31.00 93.00 | PINE GOLDEN GOL USA 6 13.00 78.00
LEMON SK SK/L USA 1 35.00 35.00 | BANANA BNA ECU 3 16.50 49.50
STRAWBERRY CAL USA 11 16.00 176.00] CIDER 1/2G USA 1 27.00 27.00
RASPBERRY DR USA 8 32.00 256.00] YUCA DOM EUC 1 27.00 27.00
BLUEBERRY A USA 6 20.00 120.00 | CALABAZA c USA 1 22.00 22.00
BLACKBERRY A USA 2 22.00 42.00 | MESCLUN SALAD MESC USA 16 7.00 112.00
AVOCADO RIPE CA/RP MEX 4 83.00 332.00] EGG EX/LOOSE EXLOO USA 10 23.50 235.00
PAPAYA RED RIPE RIPE MEX 2 27.00 54.00 | SCALLION KING USA 2 12.00 24.00
MANGO RIPE M/RIP MEX 15 7.00 105.00
TOMATO #1 5x6 USA 3 18.00 54.00
TOMATO PLUM Cc MEX 2 15.00 30.00
TOMATO CHERRY Cc USA 1 13.00 13.00
TOMATO GRAPE R USA 2 14.00 28.00
LETTUCE . ICEBERG A USA 1 34.00 34.00
ROMAINE CA-A USA 3 28.00 84.00
CAULIFLOWER Cc USA 1 18.00 18.00
FLOWER ORCHID 100 USA 2 15.00 30.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 3 18.00 54.00
SPINACH BUSH USA 1 25.00 25.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN LEAF GR USA 1 25:00 25.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 29.00 58.00
RADICCIO.. RD/CO USA 1 14.00 14.00
MINT A USA 1 13.00 13.00
BASIL A USA 1 16.00 16.00 Total Boxes: 187.0
BABY ARRUGULA B/AR USA 10 11.00 110.00 Delivery § : 243.10
PARSLEY PLAIN FULL USA 1 20.00 20.00
CILANTRO c USA 1 17.00 17.00 Shipment : 3,812.10
BEETS 25LB LBAG CAN 1 13.00 13.00 | Sosa See eee eee ee
PEPPER GREEN GR USA 1 24.00 24.00
PEPPER RED RED USA 2 26.00 52.00 Cash Receipt:
YELLOW PEPPER YELL USA 2 19.00 39..00)'| == Soo. See SiS Se SS ee ae
CUCUMBER CUM MEX 2 20.00 40.00
SQUASH GREEN GR USA 1 13.00 13.00 Signature
SQUASH YELLOW YEL MEX 1 20.00 20.00
Printed on Oct 12, 2020 *#keeek* Balance : 156,348.70

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

INVOICE

Case 1:20-cv-08786-GHW Document 9-1 Filtbe:O/2G;207-2Rage 22 OFZ4 347)438-1053

 

 

 

 

 

 

 

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331886
#100 Broad st
NY, NY 10004 Date 06/21/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 36.00 36.00 | ONION RED RD-J USA 2 18.00 36.00
STAR RUBY c USA 1 28.00 28.00 | PINE GOLDEN GOL USA 6 13.00 78.00
SEEDLESS GREEN GR USA 1 20.00 20.00 | BANANA BNA ECU 3 16.50 49.50
CHERRY c USA 1 42.00 42.00] BANANA GREEN GR ECU 1 16.50 16.50
KIWI LOOSE LLOO USA 1 20.00 20.00] PLANTAIN YELLOW c ECU 1 25.00 25.00
WATERMELON SEED USA 2 32.00 64.00] MESCLUN SALAD MESC USA 14 7.00 98.00
CANTALOUP c USA 1 14.00 14.00 |] EGG EX/LOOSE EXLOO USA 6 23,50 141.00
HONEY DEW Cc USA 1 14.00 14.00 | SCALLION KING USA 1 12.00 12.00
JUICE ORANGE 100 USA 6 27.00 162.00
SUNKIST ORANGE 56 USA 5 31.00 155.00
LEMON SK SK/L USA 1 36.00 36.00
STRAWBERRY CAL USA 8 18.00 144.00
RASPBERRY A USA 7 32.00 224.00
BLUEBERRY A USA 4 20.00 80.00
BLACKBERRY A USA 3 21.00 63.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00
MANGO RIPE M/RIP MEX 20 7.00 140.00
TOMATO #1 5X6 USA 3 18.00 54.00
TOMATO PLUM Cc MEX 1 14.00 14.00
TOMATO GRAPE R USA 2 14.00 28.00
TOMATO GRAPE YE USA 1 18.00 18.00
ROMAINE CA-A USA 2 29.00 58.00
CABBAGE GR GR USA 1 19.00 19.00
FLOWER ORCHID 100 USA 1 24.00 24.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
RABE ANDY USA 1 45.00 45.00
ASPARAGUS LG USA 3 18.00 54.00
SPINACH BUSH USA 1 24.00 24.00
SPINACH BABY BA/SP USA 10 6.50 65.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 28.00 28.00
RADICCIO.. RD/CO USA 1 15.00 15.00
BABY ARRUGULA B/AR USA 5 11.00 55.00
CILANTRO c USA 1 16.00 16.00
PEPPER GREEN GR USA 2 22.00 44.00 Credit : 1.30
PEPPER RED RED USA 2 26.00 52.00
YELLOW PEPPER YELL USA 2 19.00 38.00
JALAPINO JALPN HOL 1 25.00 15.00 Total Boxes: 1560
CUCUMBER cUM MEX 1 15.00 15.00 Delivery $ : 202.80
SQUASH GREEN GR USA 1 23/00 13.00
GARLIC JAR JBOX USA 1 50.00 50.00| Shipment : 2,891.00
SHANGHAI BOKCHOY  SH/BK USA 1 0.00 0200 | seen eee ee
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSHROOM WASH 10LB USA 1 17.00 17.00 Cash Receipt:
MUSH SPECIAL 10SP USA 1 17.50 1? 250 | eee ee ee
PORTABELLA MUS M POo#2 USA 2 9.50 19.00
POTATO IDAHO 90 USA 2 22.00 44.00 Signature i
ONION SPANISH SPI USA 2 23.00 46.00
Printed on Oct 12, 2020 eeekee Balance : 160,160.80

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 9-1 Filed 10/26/20 Page 23Ratez4 06/28/2019

K&S
22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : To:

#100 Broad st ;
NY, Ny 10004 06/23/2019 06/28/2019

212) 943-0100

 

 

 

 

 

 

Shipped Amont Payment

06/23 Sunday 0.00 0.00
06/24 Monday 4857.70 0.00
06/25 Tuesday 4123.90 0.00
06/26 Wednesday 4190.30 0.00
06/27 Thursday 4182.40 0.00
06/28 Friday 3409.30 15979.50

Shipped Total 20763.60 Paid Total 15979.50

Delivery Charge 0.00 Credit Memo

Credit 0.00 - SSSsSSSSSSS======5
monn Date +/- Qty Item Price Amount
Sub-Total (t+) 20s 76S560 oo sheer ER eee
Prev.Balance(+) 146,869.70 06/27 + 1 Y¥squ cr-1.3 0.00 Q.00
Payment 15,979.50 Credit Total 0.00

Current Balance 151,653.80

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 151,653.80
Ist Week 20,763.60 Received Amount (- )
2nd Week 2,975.70 This Week Balance
3rd Week & Over 127,914.50 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E\(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S§S

Case 1:20-cv-08786-GHW Document 9-1 Fil@ae10728/20-28age 24 of 4 347)438-1053
INVOICE

 

 

 

 

 

 

ShipTo: # I1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 331939
#100 Broad st
NY, NY 10004 Date 06/24/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1. 32.00 32.00 | CILANTRO g USA It 15.00 15.00
GRANNY SMITH 80 USA 2 38.00 76.00 | BEETS 25LB LBAG CAN 1 13.00 13.00
STAR RUBY c USA 1 28.00 28.00| PEPPER GREEN GR USA 2 20.00 40.00
SEEDLESS GREEN GR USA 1 24.00 24.00] PEPPER RED RED USA 3 33.00 99.00
SEEDLESS RED RED USA 1 22.00 22.00 | YELLOW PEPPER YELL USA 2 27.00 54.00
PEACH LOOSE c USA 1 25.00 25.00} JALAPINO JALPN HOL 1 14.00 14.00
CHERRY Cc USA 1 42.00 42.00 | CUCUMBER CUM MEX 3 19.00 57.00
KIWI LOOSE LLOO USA 1 20.00 20.00} SQUASH GREEN GR USA 1 17.00 17.00
WATERMELON SEED USA 3 32,00 96.00 | SQUASH YELLOW YEL MEX i 25:00 25.00
HONEY DEW Cc USA 1 15.00 15.00 | WATERCRESS B&w MEX 1 19.00 19.00
JUICE ORANGE 100 USA 3 26.00 78.00] GARLIC JAR JBOX USA 1 50.00 50.00
SUNKIST ORANGE 56 USA 4 31.00 124.00 | MUSHROOM WASH 10LB USA 1 17.00 17.00
LEMON SK SK/L USA 1 40.00 £40.00] MUSH SPECIAL 10SP USA 4 17.50 70.00
STRAWBERRY CAL USA 10 24.00 240.00] PORTABELLA MUS M PO#2 USA 3 9.50 28.50
RASPBERRY A USA 7 32.00 224.00] POTATO IDAHO 90 USA 2 22.00 44.00
BLUEBERRY A USA 6 19.00 114.00] POTATO RED A BOX BOX A USA 1 36.00 36.00
BLACKBERRY A USA 3 225.00 69.00] CARROT LOOSE LOOSE USA 2 21.00 42.00
AVOCADO HASS# RIPE MEX 8 82.00 656.00 | ONION SPANISH SPI USA 1 23.00 23.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00] ONION RED RD-J USA 1 19.00 19.00
MANGO RIPE M/RIP MEX 15 6.50 97.50) PINE GOLDEN GOL USA 5 14.00 70.00
TOMATO #1 5X6 USA 4 19.00 76.00 | BANANA BNA ECU 4 16.50 66.00
TOMATO PLUM Cc MEX 2 14.00 28.00} MESCLUN SALAD MESC USA 20 7.00 140.00
TOMATO CHERRY c USA 1 15.00 15.00] CELERY CHOP BOX USA 1 64.00 64.00
TOMATO GRAPE R USA 4 13.00 52.00 | EGG EX/LOOSE EXLOO USA 7 23.50 164.50
TOMATO GRAPE YE USA 1 16.00 16.00 | SCALLION KING USA 2 12.00 24.00
TOMATILLO ORG MEX 1 11.00 11.00
LETTUCE . ICEBERG A USA 1 37.00 37.00
ROMAINE CA-A USA 4 30.00 120.00
CABBAGE GR GR USA 1 15.00 15.00
CABBAGE RED RED USA 1 26.00 26.00
CAULIFLOWER Cc USA 2 17.00 34.00
BROCCOLI CROWN CROW USA 5 19.00 95.00
RABE ANDY USA 2 45.00 90.00
ASPARAGUS LG USA 3 23.00 £69.00
CELERY c USA 2 68.00 136.00
SPINACH BUSH USA 2 24.00 48.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN COLLARD COALD USA 1 613280 13:00 Total Boxes: 214.0
GREEN KALE KALE USA 5 13.00 65.00] Delivery $ 278.20
STRINGBEAN BEAN USA 1 36.00 36.00
SNOWPEA A USA £ 36.00 36.00 Shipment 4,857.70
ENDIVES A USA 1 13.00 $300) | seo Se
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 28.00 56.00 Cash Receipt:
SHALLOT JAR/5LB Sous Use 32 11.90 Feil) seem mT
RADICCIO.. RD/CO USA 1 14.00 14.00
BASIL A USA 2 17.00 34.00 Signature
BABY ARRUGULA B/AR USA 8 10.50 84.00
Printed on Oct 12, 2020 #ee*** Balance : 146,869.70

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
